DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
The allowed claims are 1-20
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious:
performing first monitoring, and determining, according to the first monitoring, that a first time-frequency resource pool is not available for a second-type transmission; and 
transmitting first control information, the first control information being used for reserving the first time-frequency resource pool to a first-type transmission;
wherein the first monitoring belongs to first-type monitoring; for the first-type transmission and the second-type transmission, second-type monitoring is only used for determining whether the first-type transmission can be performed; and the first-type monitoring is long-term while the second-type monitoring is short-term
Regarding the prior art of record:
Li et. al. (US 2015/0271861 A1) discloses 
performing first monitoring (Fig. 10 1005 Para 127 “a D2D UE performs signal measurement. In block 1010, the D2D UE determines which set of conditions that are satisfy… If the condition satisfies that the UE should receive and decode signal or information transmitted by Mode 1 only… If the condition satisfies that the UE should receive and decode signal or information transmitted by Mode 2 only” Para 134)
Fig. 9 905 Resources from pool for contention-based control/data 920 Resources from pool for scheduled control/data Para 125 where “pool for contention based control/data” corresponds to first time-frequency resource pool and where “scheduled” corresponds to second-type transmission Para 134);
the first monitoring belongs to first-type monitoring (Fig. 10 1005 Para 127)
and a first-type transmission (Fig. 9 Para 125 134 “contention based”)
Li does not disclose:
determining, according to the first monitoring, that a first time-frequency resource pool is not available for a second-type transmission
transmitting control information, the control information being used for reserving the time-frequency resource pool to a transmission
second-type monitoring
or 
long-term and short-term monitoring 
Rajagopal et. al. (US 2017/0188391 A1) discloses 
time-frequency resource pools (Fig. 7 Mode 1 pool(s) Mode (2) pools Para 153 154) for first and second type transmissions
performing first type and second type monitoring (Fig. 12 1201 1202 Para 151 152 184 “At step 1201, the UE performs sensing-I operation including decoded SA of other UEs. The UE performs step 1202, at step 1202, the UE performs sensing-II operation including detecting energy across resources”)
Rajagopal does not disclose 

transmitting control information, the control information being used for reserving the time-frequency resource pool to a transmission
for the first-type transmission and the second-type transmission, second-type monitoring is only used for determining whether the first-type transmission can be performed; 
or 
long-term and short-term monitoring
Guo (US 2020/0029318 A1) discloses 
performing first and second type monitoring (Fig. 41 Para 387 “In one embodiment, a UE can be requested to select sidelink resource for transmission based on both decoding SA (scheduling assignment) and LBT (listen before talk)-type channel sensing” Para 388-404)
transmitting control information, the control information being used for reserving the time-frequency resource to a transmission (Para 404 “the UE can first transmit a pre-defined signal (can be called sidelink channel reservation signal) on the first symbol before the transmission of sidelink control and data”)
Guo does not discloses:
resource pools for first and second type transmissions 
determining, according to monitoring, that a time-frequency resource pool is not available for a type of transmission

performing first monitoring, and determining, according to the first monitoring, that a first time-frequency resource pool is not available for a second-type transmission; and 
transmitting first control information, the first control information being used for reserving the first time-frequency resource pool to a first-type transmission;
wherein the first monitoring belongs to first-type monitoring; for the first-type transmission and the second-type transmission, second-type monitoring is only used for determining whether the first-type transmission can be performed; and the first-type monitoring is long-term while the second-type monitoring is short-term
or 
long-term and short-term monitoring
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463